DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because chasses, paragraphs 76 and 121, is misspelled. The proper plural of chassis is chassis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, both state the first connector is arranged along a reference line in a first direction and the second connector is adjacent to the reference line in the first direction. The way the claim is written, it is unclear if it is to be interpreted as the second connector is adjacent to the reference line (that is) in the first direction or the second connector is adjacent to the reference line in the first direction or the second connector is adjacent to the first connector in the first direction or even something else. For the purpose of prosecution, the second connector is understood as being adjacent to the reference line and adjacent to the first connector in the first direction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 2013/0042041).
Claim 1: Sun discloses an electronic device (Fig 1), comprising: a circuit board (10); a first connector (30); and a second connector (23), wherein: the first connector and the second connector are disposed on the circuit board, the first connector is different from the second connector (paragraph 0013), the second connector is adjacent to the first connector (Fig 1), the first connector (30) is arranged along a reference line in a first direction (as shown below), and the second connector (23) is adjacent to the reference line in the first direction, and both of the first connector and the second connector connect with a second electronic device (comprising 20 and 21, as shown in Fig 2).

    PNG
    media_image1.png
    309
    619
    media_image1.png
    Greyscale

Claim 2: Sun further discloses the first connector (30) comprises a first portion (30), the first portion is configured to transmit a first signal (abstract).  
Claim 3: Sun further discloses the second connector (23) is configured to transmit a second signal (abstract).    
Claim 4: Sun further discloses wherein the first connector includes a second portion, the second portion is configured to provide power from the circuit board (Paragraph 0012).  
Claim 5: Sun further discloses the first signal and the second signal are compatible (abstract).  
Claim 6: Sun further discloses the first connector (30) includes a first side (long side, shown below) and a second side (short side, shown below), the first side and the first direction are parallel, and the second side is perpendicular to the first direction (as shown in Fig 1), and wherein the second connector (23) includes a third side (long side) and a fourth side (short side), the third side and the first direction are parallel, and the fourth side is perpendicular to the first direction (as shown in Fig 1).  

    PNG
    media_image2.png
    550
    728
    media_image2.png
    Greyscale

Claim 7: Sun further discloses the second side is adjacent to the third side (shown above).  
Claim 9: Sun further discloses the fourth side is adjacent to the reference line (shown above).  
Claim 11: Sun further discloses wherein the height of the first connector is greater than the height of the second connector (Fig 1) such that a third electronic device (20, Fig 2) is not in contact with the second connector when the first connector and the third electronic device are connected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Ono (US 5500786).
Claim 8: Sun discloses the electronic device of claim 7. Sun does not disclose wherein the distance between the second side and the third side is approximately 1 mm to 50 mm.  Ono discloses a distance between components on a circuit board equal to or longer than 4mm (Fig 1B, col 1, lines 50-56). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have 
	Claim 10: Sun discloses the electronic device of claim 9. Sun does not disclose wherein the distance between the fourth side and the reference line is approximately 1 mm to 3 mm.  Ono discloses a distance between components on a circuit board at a distance of 2mm (col 5, lines 58-61). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the distance between the second side and the third side within the 1 – 3 mm range, as an insulation space distance (col 5, lines 58-61). 
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Lo (US 2007/0214299). 
Claim 12: Sun discloses further comprising a third connector (40, Fig 1) adjacent to the second connector (23), and wherein the third connector and the second connector are arranged in parallel (Fig 1).  Sun does not disclose wherein the third connector and the second connector are the same. However, Lo discloses two connectors that are the same (to the right of 233, Fig 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the second and third connectors the same, since it has been held that duplication of parts involves only routine skill in the art.
Claim 13: Sun does not disclose a fourth connector. Lo discloses further comprising a fourth connector (234), wherein the fourth connector and the first connector (232b) are identical (Paragraph 0031-both are expansion connectors), wherein the fourth and the first connector are arranged in parallel (Fig 2). It would have 
Claim 14: Sun discloses an electronic device (Fig 1), comprising: a circuit board (10); a first connector (30); a second connector (23); and a third connector (40), wherein the first connector and the second are different (Paragraph 0013 and 0014), wherein the first connector is arranged along a reference line in a first direction (shown above), and the second connector (23) is adjacent to the reference line in the first direction, and both of the first connector and the second connector connects with a second electronic device (comprising 20 and 21, as shown in Fig 2).   
Sun does not disclose wherein the orientation of the third connector is perpendicular to the orientation of the first connector, and the orientation of the third connector is perpendicular to the orientation of the second connector.
Lo discloses a third connector (210), wherein the orientation of the third connector is perpendicular to the orientation of a first connector, and the orientation of the third connector is perpendicular to the orientation of the second connector (Fig 4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the orientation of the third connector, as a design choice.
Claim 15: Sun further discloses the first connector (30) includes a first portion (30), and the first portion is configured to transmit a first signal (abstract).  
Claim 16: Sun further discloses the second connector (23) is configured to transmit a second signal (abstract).    
Claim 17: Sun discloses the electronic device wherein the first connector includes a second portion, the second portion is configured to provide power from the circuit board (Paragraph 0012).  
Claim 18: Sun further discloses the first signal and the second signal are compatible (abstract).   
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sun and Lo, in view of Ono (US 5500786).
Claim 19: Sun discloses the electronic device of claim 14.  Sun does not disclose wherein the distance between the first connector and the second connector is approximately 1 mm to 50 mm. Ono discloses a distance between components on a circuit board equal to or longer than 4mm (Fig 1B, col 1, lines 50-56). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the distance between the second side and the third side within this range as an insulation space (col 1, lines 50-52).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Lo (US 20070214299), Fig 4, and Lo (US 20070214299), Fig 2. 
Claim 20: Sun and Lo (Fig. 4) disclose the electronic device of claim 14. Lo (in Fig. 4) further discloses comprising: a fourth connector (231) adjacent to the second connector (232a), wherein the fourth connector and the second connector are arranged in parallel (Fig 4). Lo, Fig 4, does not disclose the fourth connector and the second connector are the same.  However, Lo, Fig 2, discloses a fourth connector (234) the 
Response to Arguments
Applicant's arguments and amendments filed 9/27/2021 have been fully considered and are addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833